DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streppel (US 2020/0141555 A1) in view of Randolph (US 2018/0210135 A1). 
In regard to claim 1, Streppel discloses a lighting module (Figure 5), for a vehicle lighting device, comprising: 
a housing (150 and 170) having a cavity which is enclosed with a light-emitting surface (160) enclosing the cavity, the cavity having a bottom and side walls; 
an LED (110,121) mounted in the cavity and connectable to a power source or to a control circuit; 
a transparent optical filter (160—the “light-emitting surface” may be interpreted to be the exit surface of the transparent optical filter) arranged between the LED and the light-emitting surface and having a lower surface and an upper surface; and 
a spatial optical structure (130) on the lower surface of the transparent optical filter and facing the LED, the spatial optical structure is arranged and adapted to: 
a) scatter light from the cavity of the housing (this is understood to be the light of the LED and the light that has been scattered within the chamber—there are prisms taught, which would scatter light) and deflect the light from the cavity of the housing sideways into the transparent optical filter (without looking at the figure, regardless of the shape of the optic, there is some ray that satisfies this requirement) to incident the deflected light on the upper surface of the filter under a first condition and a second condition (the light is incident such that at least one condition is true—this claim does not obligate both conditions), the first condition is for total internal light reflection of most of the deflected light from the upper surface to reflect most of the deflected light from the upper surface back to the spatial optical structure on the lower surface (in other words, if it is light that is being deflected by TIR off the upper surface, that when it comes back, it is returned by the spatial optical structure—the problem is the scope of “most” is, in the Examiner’s idiom, “sloshy”—“most” is “greatest in amount, quantity, or degree” [Google Define Operator], so what are the “degrees” of light in this case, and therefore what does it mean for “most” of the light to satisfy a condition), the second condition is for passing of a minority of the deflected light through the upper surface to the light-emitting surface (there is a tremendous amount of light that becomes trapped within these optical systems—its why the optics glow so brightly in their bodies—only a minority of the light, as claimed, emits through), 
b) scatter light reflected from the upper surface back to the cavity of the housing, to the bottom of the cavity and to the side walls of the cavity; 
wherein the bottom of the cavity are provided with a diffusive layer (151) adapted to reflect light back to the spatial optical structure on the lower surface of the transparent optical filter. (Figure 5; see at least [00129])
Streppel fails to disclose that the side walls of the cavity are provided with a diffusive layer adapted to reflect light back to the spatial optical structure on the lower surface of the transparent optical filter.
Randolph teaches side walls of a cavity that are provided with a diffusive layer adapted to reflect light. (See [0022])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the diffusively reflective sidewalls of Randolph into the sidewalls of Streppel in order to improve overall optical efficiency. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/           Examiner, Art Unit 2875